UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6898


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETER KAY STERN, a/k/a Peter K. Stern,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.          Martin K.
Reidinger, District Judge. (2:06-cv-00028-MR; 2:99-cr-00081-MR-
1)


Submitted:   September 10, 2012          Decided:   September 14, 2012


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Peter Kay Stern, Appellant Pro Se.      David Alan Brown, Sr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peter Kay Stern seeks to appeal the district court’s

orders denying his motion to reinstate his 28 U.S.C.A. § 2255

(West Supp. 2012) motion and denying his subsequent motion for

reconsideration.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he

timely   filing   of   a   notice   of       appeal   in   a   civil   case    is    a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s order denying reconsideration was

entered on the docket on December 15, 2011.                       The notice of

appeal was filed on March 16, 2012.                   Because Stern failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.                       We deny

Stern’s motion for a certificate of appealability as moot.                          We

dispense   with    oral    argument      because       the     facts   and     legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3